2022 IL App (2d) 210431-U
                                          No. 2-20-0431
                                   Order filed January 11, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 84-CF-188
                                       )
HECTOR REUBEN SANCHEZ,                 ) Honorable
                                       ) Daniel B. Shanes,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Justices Hutchinson and Brennan concurred in the judgment.

                                              ORDER

¶1     Held: Appointed counsel established that no nonfrivolous arguments could be raised on
       defendant’s behalf; motion granted.

¶2     Defendant, Hector Reuben Sanchez, appeals the trial court’s order denying him leave to

file a successive postconviction petition. The trial court appointed the Office of the State Appellate

Defender.

¶3     Per Pennsylvania v. Finley, 481 U.S. 551 (1987), and People v. Lee, 251 Ill. App. 3d 63

(1993), the appellate defender moves to withdraw as counsel. In her motion, counsel states that

she read the record and found no issue of arguable merit. Counsel further states that she advised
2022 IL App (2d) 210431-U


defendant of her opinion. Counsel supports her motion with a memorandum of law providing a

statement of facts, a list of potential issues, and arguments why those issues lack arguable merit.

We advised defendant that he had 30 days to respond to the motion. That time has passed, and

defendant has not responded.

¶4     In 1984, defendant was convicted of the murder (Ill. Rev. Stat. 1983, ch. 38, ¶ 9-1(a)(1),

(a)(3)), aggravated kidnapping (id. ¶ 10-1(a)(1)), rape (id. ¶ 11-1(a)), and deviate sexual assault

(id. ¶ 11-3(a)) of Michelle Thompson and the attempted murder (id. ¶¶ 8-4(a), 9-1(a)(1)) of Rene

Valentine. He received a death sentence, later commuted to life imprisonment, for the murder and

concurrent 60-year prison terms for the other offenses.

¶5     Briefly summarized, the evidence at trial was as follows. Valentine testified that, around

1:30 a.m. on February 4, 1984, as he and Thompson were leaving a Gurnee bar called D. Laney’s,

they were approached by two men, one black and one Hispanic. The black man took Thompson

into a vehicle while the Hispanic man produced a gun. The Hispanic man took Valentine to a

remote area of the parking lot and shot him twice. Valentine later identified that man as defendant.

¶6     Warren Peters Jr., “the black man in Valentine’s narrative” (People v. Sanchez, 115 Ill. 2d

238, 252 (1986)) (Sanchez I) testified that he had been convicted of Thompson’s murder and was

awaiting sentencing. He identified defendant as his accomplice. Peters described how he and

defendant took the handcuffed Thompson in Peters’s car to defendant’s house, where defendant

raped her.

¶7     Thompson, half-naked, escaped at some point. Peters and defendant found her in the

backyard of the house next door, and defendant dragged her back to his house. Defendant was

concerned because she had been knocking on the door, so he returned to the neighbor’s house.




                                               -2-
2022 IL App (2d) 210431-U


When defendant came back to his house, he told Peters that he had explained the disturbance to

the neighbor.

¶8     Defendant killed Thompson with a nylon strap and a coat hanger. Defendant and Peters

drove defendant’s car to Wisconsin where they disposed of the body.

¶9     Peters testified that he left his car in defendant’s garage for several days. When it was

returned, the formerly white top had been painted black.

¶ 10   Gene Gonyo, defendant’s neighbor, testified that, around 1:30 a.m. on February 4, 1984,

he was awakened by his dog barking. He parted his drapes and saw a man and a woman near his

back door. The woman was nude from the waist down and referred to the man as “ ‘Larry,’ ” which

Gonyo knew as defendant’s nickname. The pair walked back toward defendant’s house. Defendant

later returned and apologized for the disturbance, explaining that the woman had a seizure or was

on drugs. Gonyo was awakened again around 2:30 a.m. by his dog barking. This time, he saw

defendant’s car leaving his driveway with the headlights off. At the intersection of 21st Street and

Delany Road, the car turned north on Delany toward Route 173.

¶ 11   Harold Deadman, an FBI microanalysis expert, compared hairs, fibers, and other material

collected from Thompson’s body, the crime scene, and other areas. He testified that fibers found

on her body were consistent with sources in defendant’s home and car. Thompson’s hair was

consistent with hair found in defendant’s house and car, in Peters’s car, and on Gonyo’s property.

Finally, buttons and fibers consistent with Thompson’s clothing were found in defendant’s house.

Another FBI expert testified that the paint on Peters’s car was consistent with paint found in

defendant’s garage.




                                               -3-
2022 IL App (2d) 210431-U


¶ 12   On direct appeal to the supreme court, defendant raised several trial and sentencing issues,

including that the evidence was insufficient. The court, having recounted the evidence at some

length, found it sufficient. Sanchez I, 115 Ill. 2d at 261-62.

¶ 13   Defendant also filed a petition for relief from judgment under section 2-1401 of the Code

of Civil Procedure (Ill. Rev. Stat.1983, ch. 110, ¶ 2-1401). Defendant attached an affidavit from

an investigator who interviewed a witness, Oscar Cartagena, who reported that he observed the

shooting of Valentine and the kidnapping of Thompson in the parking lot of D. Laney’s and that

defendant was not present. The trial court dismissed the petition, and the supreme court affirmed.

People v. Sanchez, 131 Ill. 2d 417 (1989) (Sanchez II).

¶ 14   In April 1990, defendant filed a postconviction petition raising numerous claims of

ineffective assistance of counsel at both the guilt and sentencing phases. One such claim was that

counsel was unprepared to cross-examine Deadman about his hair and fiber analysis. The trial

court dismissed the petition, and the supreme court affirmed. People v. Sanchez, 169 Ill. 2d 472

(1996) (Sanchez III). The court concluded that, even if it was deficient, defense counsel’s cross-

examination of Deadman did not prejudice defendant, because the other evidence of his guilt was

“overwhelming.” Id. at 499.

¶ 15   Defendant filed a motion for DNA testing of material found on Thompson’s body and at

the crime scene. The trial court denied the motion, but we reversed and remanded for further

proceedings. People v. Sanchez, 363 Ill. App. 3d 470, 471, 480 (2006) (Sanchez IV). On remand,

the trial court granted the motion. However, an independent laboratory found no biological

material that could be tested.

¶ 16   In March 2019, defendant, through appointed counsel, filed the pleading at issue in this

appeal: a motion for leave to file a successive postconviction petition. Defendant attached a



                                                 -4-
2022 IL App (2d) 210431-U


proposed petition raising three main claims. First, the evidence of defendant’s guilt was

insufficient, as much of the testimony came from Peters, his alleged accomplice, who was awaiting

sentencing for Thompson’s murder. Second, recent scientific studies cast doubt on the accuracy of

eyewitness identification testimony such as Valentine’s. Third, much of the scientific evidence

against defendant at trial had since been discredited in federal reports. The trial court denied the

motion.

¶ 17    In her motion to withdraw, counsel submits that it would be frivolous to challenge the

denial of defendant’s motion for leave to file. We agree.

¶ 18    The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)) provides

a statutory remedy for criminal defendants who claim that substantial violations of their

constitutional rights occurred at trial. People v. Edwards, 2012 IL 111711, ¶ 21. The Act

contemplates the filing of only one petition. People v. Coleman, 2013 IL 113307, ¶ 81. Illinois

courts permit the filing of a successive postconviction petition only where fundamental fairness so

requires. Id. There are two recognized instances. The first is where the defendant establishes “cause

and prejudice” for failing to raise the claim earlier. Id. ¶ 82. Second, even without a showing of

cause and prejudice, a defendant may bring a claim of actual innocence to prevent a miscarriage

of justice. Id. ¶ 83.

¶ 19    To establish “cause,” the defendant must show that some objective factor external to the

defense impeded his ability to raise the claim in the initial postconviction proceeding. Id. ¶ 82; 725

ILCS 5/1-122(f) (West 2016). To establish “prejudice,” the defendant must show that the claimed

constitutional violation so infected his trial that the resulting conviction violated due process.

Coleman, 2013 IL 113307, ¶ 82; 725 ILCS 5/122-1(f) (West 2016).




                                                -5-
2022 IL App (2d) 210431-U


¶ 20     A proceeding under the Act is a collateral attack on a final judgment. Edwards, 2012 IL

111711, ¶ 21. Issues that were raised and decided on direct review are barred by the doctrine of

res judicata, and issues that could have been presented on direct review, but were not, are

procedurally defaulted. People v. Young, 2018 IL 122598, ¶ 16. Also, any claim that was not

included in the original or an amended petition is forfeited. Id.; 725 ILCS 5/122-3 (West 2016).

As noted, a forfeited claim may be raised in a successive postconviction petition if the defendant

satisfies the cause-and-prejudice test. Young, 2018 IL 122598, ¶ 16; 725 ILCS 5/122-1(f) (West

2016).

¶ 21     The first claim in defendant’s proposed petition is an attack on the sufficiency of the

evidence. He argues that Peters was an accomplice who likely sought to curry favor with the

prosecution on the eve of his sentencing hearing and that Gonyo never specifically identified

Thompson as the woman he saw with defendant. We discuss separately below defendant’s

challenges to Valentine’s identification and the scientific evidence. We note, however, that the

sufficiency of the evidence to convict is not an appropriate subject for a postconviction proceeding,

the function of which is not to redetermine the defendant’s guilt or innocence. People v. Greer,

212 Ill. 2d 192, 203 (2004). In any event, as counsel notes, most of defendant’s arguments were

made in some form to the jury, which nevertheless convicted him. The supreme court held on

direct appeal that the evidence was sufficient. Sanchez I, 115 Ill. 2d at 261-62. On appeal from the

denial of defendant’s initial postconviction petition, the supreme court went a step further and

characterized the evidence as “overwhelming.” Sanchez III, 169 Ill. 2d at 497, 499. Thus, we agree

with counsel that any argument concerning the sufficiency of the evidence would be barred by

res judicata. Young, 2018 IL 122598, ¶ 16.




                                                -6-
2022 IL App (2d) 210431-U


¶ 22   Defendant’s second claim is that new scientific developments have questioned the

reliability of eyewitness identification. He contends that, had the jury been properly advised about

the inherent weaknesses of such identifications, it might have rejected Valentine’s testimony.

¶ 23   Defendant specifically references a 2014 report by the National Research Council of the

National Academy of Sciences, Identifying the Culprit: Assessing Eyewitness Identification

(2015), (2014 NRC report) “summarizing dozens of studies and years of research.” Defendant also

cites People v. Lerma, 2016 IL 118496, ¶ 32, in which the supreme court held that the trial court

abused its discretion in denying the defendant’s request to call expert witnesses on the reliability

of eyewitness identification. The Lerma court recognized that previously, in People v. Enis, 139

Ill. 2d 264 (1990), it had expressed skepticism toward expert testimony on that subject. However,

the court observed:

       “The decades since Enis *** have seen a dramatic shift in the legal landscape, as expert

       testimony concerning the reliability of eyewitness testimony has moved from novel and

       uncertain to settled and widely accepted. *** The reason for this trend is that, although

       findings of the sort described in [the proposed expert witnesses’] reports are now ‘widely

       accepted by scientists,’ those same findings ‘are largely unfamiliar to the average person,

       and, in fact, many of the findings are counterintuitive.’ [Citation.] At the same time,

       advances in DNA testing have confirmed that ‘eyewitness misidentification is now the

       single greatest source of wrongful convictions in the United States, and responsible for

       more wrongful convictions than all other causes combined.’ [Citation.] In other words, in

       the 25 years since Enis, we not only have seen that eyewitness identifications are not always

       as reliable as they appear, but we also have learned, from a scientific standpoint, why this

       is often the case.” Lerma, 2016 IL 118496, ¶ 24.



                                               -7-
2022 IL App (2d) 210431-U


¶ 24   Defendant contends that these recent developments establish cause for his failure to raise

the issue in his initial postconviction petition. Counsel concludes however, that defendant cannot

show cause as to this issue, and we agree. It is hardly novel to suggest that witnesses might not

accurately describe what they observed, whether because of inattention, distorted memory,

deliberate fabrication, or simply difficulties in describing. Nor is the scientific study of this

phenomenon of only recent vintage. Indeed, the proposed petition refers to “[d]ecades of research”

and cites a litany of studies dating back to 1982, before defendant’s trial. Defendant acknowledged

that the 2014 NRC report merely summarized earlier work.

¶ 25   We have rejected a similar argument that new scientific studies and the United States

Supreme Court’s decision in Miller v. Alabama, 576 U.S. 460 (2012), established “cause” for

failing to raise earlier a claim that the defendant’s young age when he committed the crime should

have precluded a life sentence. We stated:

               “Defendant’s argument that there was cause for his failure to raise his

       proportionate-penalties claim in his first petition cannot be sustained on the basis

       that Miller had not yet been decided. Miller’s nonexistence did not prevent defendant from

       contending that the trial court’s alleged failure to consider his youth as a factor in mitigation

       violated the proportionate-penalties clause. Miller’s nonexistence as of 2002 merely

       deprived defendant of some helpful support for that claim. Surely, defendant’s contention

       that this created ‘cause’ proves too much. If the acquisition of new scientific knowledge to

       support an already viable claim were all that a defendant needed to show in order to raise

       the claim years late, then the ‘cause’ requirement of section 122-1(f) would be a weak

       threshold indeed. It is one thing to hold, as the Court did [in Miller], that a substantive rule

       of law applies retroactively to a case that has completed the direct-appeal process.



                                                 -8-
2022 IL App (2d) 210431-U


        [Citation.] It is quite another to hold that everything written in support of that new rule also

        applies retroactively and thus requires reopening a judgment that did not even implicate

        the new rule.” People v. LaPointe, 2018 IL App (2d) 160903, ¶ 9.

¶ 26    So too here. Lerma did not create a new constitutional rule as Miller did (see People v.

Davis, 2014 IL 115595, ¶ 41). Indeed, the court acknowledged that, as early as 1990, it had at least

grudgingly approved the use of expert witnesses on the subject of eyewitness identification. Lerma,

2016 IL 118496, ¶ 24; see also People v. Guerrero, 2012 IL 112020, ¶ 20 (“[T]he lack of precedent

for a position differs from ‘cause’ for failing to raise an issue, and a defendant must raise the issue,

even when the law is against him, in order to preserve it for review.”). And despite defendant’s

attempts to characterize the 2014 NRC report as groundbreaking, he acknowledges that it merely

summarizes earlier work. Thus, the later arrival of Lerma and the 2014 NRC report do not excuse

defendant’s failure to include the issue in his initial postconviction petition.

¶ 27    Counsel further argues that defendant cannot establish prejudice as to this issue, and we

agree. Counsel notes that, at most, expert testimony on the subject of eyewitness identification

might have provided the jury with a new perspective on Valentine’s testimony. However,

defendant proffered no evidence tending to prove that Valentine was mistaken in his identification

of defendant.

¶ 28    The final main contention in the proposed petition is that recent United States Department

of Justice (DOJ) reports discredit much of the scientific evidence. However, defendant attached

only one report, which was dated 2013 and addressed Deadman’s testimony about his hair

comparison (2013 DOJ report). The 2013 DOJ report concluded that Deadman made

“Inappropriate Statements” during his testimony. Deadman committed “Error Type 2” and “Error

Type 3.” “Error Type 2” was in “assign[ing] to the positive association a statistical weight or



                                                 -9-
2022 IL App (2d) 210431-U


probability or provided a likelihood that the questioned hair originated from a particular source, or

an opinion as to the likelihood or rareness of the positive association that [could/would] lead the

jury to believe that valid statistical weight can be assigned to a microscopic hair association.” His

“Error Type 3” was in “cit[ing] the number of cases of hair analyses worked in the lab and the

number of samples from different individuals that could not be distinguished from one another as

a predictive value to bolster the conclusion that a hair belongs to a specific individual.” Both

assertions “exceed[ed] the limits of science.” The DOJ noted, however, that it was taking “no

position on the materiality of the error in this case.”

¶ 29   Counsel concludes that, while the 2013 DOJ report arguably provides cause for defendant’s

failure to raise the issue in his initial postconviction petition, defendant cannot show prejudice on

this issue. We agree.

¶ 30   First, the 2013 DOJ report suggests only that Deadman exaggerated the weight of the

“positive association” he found; it does not question his methodology or suggest that the “positive

association” itself was erroneous. Moreover, the scientific evidence was a relatively small part of

the State’s case against defendant. Three separate eyewitnesses connected him to the crime.

Indeed, when defendant, in his initial postconviction petition, faulted defense counsel’s cross-

examination of Deadman, the supreme court found that defendant was not prejudiced by the error

because the remaining evidence of his guilt was “overwhelming.” Sanchez III, 169 Ill. 2d at 499.

It is inconceivable that the evidence would be found any less overwhelming in this context.

¶ 31   As counsel notes, defendant also claimed to have reports repudiating the fiber and paint

analysis, but defendant did not supply those reports. Thus, they do not merit consideration. See

People v. Blair, 215 Ill. 2d 427, 453 (2005).




                                                 - 10 -
2022 IL App (2d) 210431-U


¶ 32   Finally, counsel argues that defendant has not made an arguable claim of actual innocence.

“To establish a claim of actual innocence, the supporting evidence must be (1) newly discovered,

(2) material and not cumulative, and (3) of such conclusive character that it would probably change

the result on retrial.” People v. Robinson, 2020 IL 123849, ¶ 47. “Newly discovered evidence is

evidence that was discovered after trial and that the petitioner could not have discovered earlier

through the exercise of due diligence.” Id. “Evidence is material if it is relevant and probative of

the petitioner’s innocence.” Id. “Noncumulative evidence adds to the information that the fact

finder heard at trial.” Id. Finally, evidence is conclusive if, together with the trial evidence, it

“would probably lead to a different result.” Id.

¶ 33   In addition to the 2014 NRC report and the 2013 DOJ report, defendant submitted two

affidavits. First, he provided a 1990 affidavit from an investigator who claimed that Gonyo

reported that “he could not provide a physical description of the person he observed in his yard.”

Gonyo said that he “did not see the person’s hair color, face, or height, because he was looking

through sheer curtains that restricted his view.” Gonyo also told the investigator that “he could not

tell what color clothing the person was wearing.” Second, defendant provided the May 2016

affidavit of Travis Davis, defendant’s nephew, who averred that he had been to Gonyo’s home and

that, from inside the home, “no one could reasonable [sic] tell the make, model, year, or color of

any vehicle at [the] intersection [of 21st Street and Delany Road] at night.”

¶ 34   The reports and the affidavits do not arguably support a claim of actual innocence. First,

only the 2013 DOJ report can be considered newly discovered evidence. The 2014 NRC report is

newly generated, but its content is, as noted, hardly novel. As for the affidavits, defendant, who

had the burden to make a showing of actual innocence to obtain leave to file, did not assert that he

could not have obtained the information earlier with reasonable diligence.



                                               - 11 -
2022 IL App (2d) 210431-U


¶ 35   Moreover, the submissions do not constitute conclusive evidence of innocence. Nothing in

them suggests that someone else committed the crime or that defendant is otherwise innocent. The

1990 affidavit purports to question Gonyo’s ability to identify the hair color, color of clothing, or

height of the “person” he saw outside his home, but the affidavit does not challenge his ability to

ascertain the most damning details, namely that the person was a woman, half-naked, standing in

the snow. Nor does the affidavit discredit Gonyo’s testimony that defendant later came to Gonyo’s

house acknowledging that a woman had been on Gonyo’s property and explaining that she was on

drugs or had a seizure. The 2016 affidavit challenges Gonyo’s ability to identify, at night, the

details of a car in a nearby intersection, but this did not undercut Gonyo’s testimony that he saw

defendant pull away from his house about 2:30 a.m.

¶ 36   The 2013 DOJ report calls into question part of the scientific evidence, which itself was a

relatively small portion of the evidence submitted. The 2014 NRC report merely suggests that, if

the case were tried today, the jury might have received expert testimony on the reliability of

Valentine’s identification.

¶ 37   After examining the record, the motion to withdraw, and the memorandum of law, we agree

with counsel that this appeal presents no issue of arguable merit. Thus, we grant the motion to

withdraw, and we affirm the judgment of the circuit court of Lake County.

¶ 38   Affirmed.




                                               - 12 -